EXHIBIT 1.03

 

Irrevocable Waiver

            Reference is made to (i) the Series B Convertible Preferred Stock
Subscription Agreement between Moscow CableCom Corp. ("MOCC") and Columbus Nova
Investments VIII Ltd. ("CN") dated August 26, 2004, as amended (the
"Subscription Agreement"), (ii) the Shareholders Agreement between CN and
Moskovskaya Telecommunikatsionnaya Corporatsiya ("COMCOR") dated August 26, 2004
(the "Shareholders Agreement"), and (iii) the $28.5 million Facility Agreement
by and among MOCC, ZAO ComCor-TV, Columbus Nova DF Limited (formerly known as
Amatola Enterprises Limited) and other parties, as amended (the "Term Loan
Agreement").  Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Subscription Agreement.

            For and in receipt of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by CN, effective as of the date
immediately prior to the Closing Date, CN hereby (i) irrevocably waives
compliance with the condition precedent to the Closing set forth in Section
6.03(e) of the Subscription Agreement as a condition precedent to the Closing of
the Transactions (the "MFON Condition Precedent"), and (ii) confirms to MOCC
that CN has obtained the consent of COMCOR (notwithstanding the provisions of
Section 6(i) of the Shareholders Agreement to the contrary) to permit CN to
waive the MFON Condition Precedent..

            MOCC may rely on this irrevocable waiver for the purpose of closing
the Transactions contemplated by the Subscription Agreement and the transactions
contemplated by the Term Loan Agreement.

                                                COLUMBUS NOVA INVESTMENTS VIII
LTD.

                                   

                                                By:__/s/ Andrew
Intrater____________________

                                                     Name: Andrew Intrater
                                                     Title: Attorney-in-Fact

Date: December 30, 2004